This is an appeal from an order of the county court of Major county, dissolving an attachment. Our attention has been called to the fact, however, that the proceeding was not begun in this court until more than 30 days from the date of the order appealed from.
By section 5266, Rev. Laws 1910, when an order discharging an attachment is made in a case, the party who obtains such attachment, and who desires to have such order reviewed, is required *Page 307 
to except to the order for the purpose of having same reviewed, and to obtain, from the court or judge granting said order, an order fixing a time not exceeding 30 days from the discharge of the attachment within which petition in error may be filed in the Supreme Court. Under various decisions of this court, construing and applying said statute, where the appeal is not commenced in this court within 30 days from the rendition of the order discharging the attachment, this court is without jurisdiction to review the order. Ray v. Wade, 31 Okla. 616,122 P. 169; Smith v. Eldred et al., 31 Okla. 352,121 P. 195; First National Bank of Hobart v. Spink et al.,21 Okla. 468, 97 P. 1019.
The appeal is accordingly dismissed.
All the Justices concur.